Citation Nr: 0514147	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  04-03 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.  He died in January 2003, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the claim.

The Board notes that the August 2003 rating decision also 
denied eligibility to Dependents' Educational Assistance 
under 38 U.S.C., chapter 35, and that this issue was listed 
on the December 2003 Statement of the Case (SOC).  However, 
as the appellant's Notice of Disagreement and Substantive 
Appeal only addressed the cause of death claim, this is the 
only issue over which the Board currently has jurisdiction.  
See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran died in January 2003, and his death certificate 
lists his immediate cause of death as end stage diffuse 
arteriosclerosis, due to or as a consequence of multiple 
organ failure.  Other significant conditions listed as 
contributing to death but not related to the immediate cause 
given included renal failure, heart failure, and severe 
peripheral vascular disease.

At the time of his death, the veteran was service connection 
for status post meniscectomy, right knee with arthritis, 
flexion contracture and tibia varus, evaluated as 30 percent 
disabling; and a contusion of the left hip with osteoma of 
the left ilium, pes planus, acne vulgaris, and a back injury, 
all of which were evaluated as noncompensable.  

The record reflects that the service-connected right knee and 
left hip disorders were incurred as a result of combat.  
Specifically, records dated in January 1945 reflect that he 
was in the mess hall at time of underwater explosion due to 
enemy action.  A hatch covering was blown out and he fell 
through the hatchway, striking a crossbeam with the left hip, 
and sustaining a contusion to this hip.  Thereafter, he 
sustained another contusion to the left hip in August 1945 
when a rope broke as he was starting a generator, which threw 
him against a trailer.  In addition, his January 1946 
discharge examination reported that he had sustained a 
shrapnel wound to the left hip and right leg.

The veteran's cardiovascular system was clinically evaluated 
as normal on his January 1946 discharge examination, and 
chest X-ray was negative.  Similarly, a January 1949 VA 
medical examination found his heart and lungs to be normal.  
A March 1984 chest X-ray revealed a slightly prominent left 
ventricle, but the remainder of the X-ray was found to be 
normal.

A March 1993 private hospitalization report shows that the 
veteran was diagnosed with cerebrovascular disease with right 
carotid occlusion, left carotid stenosis; diabetes mellitus; 
hypertension; and osteoarthritis.

Medical records dated in June 1999 note that the veteran had 
multiple medical problems, to include, among other things, 
coronary artery disease, hypertension, diabetes mellitus, 
cerebrovascular accident times one, and peripheral vascular 
disease.

Service connection was denied, in part, for congestive heart 
failure and diabetes mellitus by an August 1999 rating 
decision.  The RO noted that the service medical records were 
negative for evidence of any cardiac problems, and/or 
diabetes, and that the medical evidence only showed he 
currently had such disabilities.  The RO also noted that the 
veteran failed to reply to VA's request for evidence of 
continuity of symptoms since the time of separation from 
service.  

Records dated in August 2002 found the veteran to have severe 
vascular occlusive disease with ischemic rest pain in his 
left foot; diabetes mellitus; coronary artery disease with 
history of congestive heart failure; hypertension; and 
hyperlipidemia.  Further, the veteran was advised to keep his 
legs in the dependent position to increase the flow of blood 
to his foot with his head in upright position.

The evidence submitted in support of the appellant's claim 
includes a private medical statement from M.G.S., MD 
(hereinafter, "Dr. S"), dated in June 2003.  
Dr. S stated that the veteran had been a patient of his for 
several years, and that he was treated for poor circulation 
and diabetes.  Further, Dr. S stated that these problems were 
"possibly" due to the veteran's years in the military 
service.

Also of record is a November 2003 private medical statement 
from V.A.E., MD (hereinafter, "Dr. E"), who was listed as 
the veteran's private medical doctor in the August 2002 
records.  Dr. E noted that the veteran had numerous medical 
problems, including hypertension, diabetes, severe peripheral 
vascular disease, congestive heart failure, and coronary 
artery disease.  Moreover, Dr. E stated that the veteran's 
death was aggravated by severe peripheral vascular disease 
and gangrene of the foot that was not operable.  Dr. E 
further stated that the veteran had sustained a war injury to 
the gangrenous leg, which impaired the blood circulation to 
the leg and knee.  Based on the foregoing, Dr. E opined that 
this may have aggravated the peripheral vascular disease, and 
therefore hastened the veteran's death.  Nevertheless, Dr. E 
acknowledged that the veteran suffered from many chronic 
serious medical problems that contributed to his poor health.

It does not appear that Dr. S or Dr. E reviewed the veteran's 
claims folder, to include his service medical records, and 
their opinions are speculative at best.  Moreover, while it 
does appear that the veteran suffered injuries to his right 
leg and left hip, the evidence dating prior to 1999 failed to 
reveal any indication that his right or left leg injuries 
resulted in impaired blood circulation.  For this reason, it 
would be helpful to obtain the veteran's clinical records 
dated prior to 1999 from Dr. S and Dr. E.

In addition, the Board finds that a VA examination for a 
medical opinion is needed to determine whether the veteran's 
service-connected leg conditions caused or aggravated the 
peripheral vascular disease that was noted to have 
contributed to the veteran's death.  See 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, this case is remanded for the following:

1.  The RO should obtain the veteran's 
clinical records dating prior to 1999, 
from Dr. M.G.S and Dr. V.A.E.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  If the RO is not able 
to obtain the identified records, the 
claims file should be documented to that 
effect and the appellant so notified.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should forward the 
claims file and a copy of this remand to 
a VA physician.  The physician is asked 
to provide a medical opinion on whether 
the service-connected right knee and left 
hip conditions at least as likely as not 
(50 percent probability or greater) 
caused or aggravated the peripheral 
vascular disease, and contributed 
substantially or materially to cause the 
veteran's death.  That opinion should be 
based on review of the medical evidence 
in the claims file and sound medical 
principles.  The physician is also asked 
to provide the rationale for his/her 
opinion.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




